Citation Nr: 1106911	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-09 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial compensable rating for tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to April 
1963.

This matter initially came before the Board of Veterans' Appeals 
(Board) from an April 2008 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  In that decision, the RO granted service connection 
for tinea pedis and assigned an initial noncompensable disability 
rating, effective November 2, 2005.  Jurisdiction over the 
Veteran's claim has remained with the RO in Hartford, 
Connecticut.

In May 2010, the Board granted the Veteran's motion to advance 
this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) 
(2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In June 2010, the Board remanded this matter for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

A December 2007 VA examination report reveals that the Veteran 
reported that he experienced flare ups of his skin disability 
once or twice a month that were preceded by a burning sensation 
in his feet, followed by discoloration and peeling of the skin.  
VA treatment records dated in June 2009 reveal that there was a 
diffuse erythematous rash n the Veteran's abdomen and groin 
region.

The Veteran was most recently afforded a VA examination for tinea 
pedis in November 2010.  The examination report indicates that he 
reported that he experienced flare ups of his skin disability 
during which there was a red, scaly, pruritic rash on his feet 
and in the groin area.  Such symptoms were worse in the fall and 
winter.  Examination revealed maceration of the skin on the feet.  
While there was no evidence of an active rash in the groin area 
at the time of the examination, there was evidence of a prior 
rash as the skin was hyperpigmented.

When a claimant's medical history indicates that his disability 
undergoes periods of remission and recurrence, VA is required to 
provide a medical examination during the period of recurrence or 
flare-ups in order to provide a proper disability rating.  
Ardison v. Brown, 6 Vet. App. 405, 407.  

In its April 2010 statement, the Veteran's representative noted 
that the November 2010 VA examination was apparently conducted 
during a period of remission of the Veteran's skin disability.  
As the Veteran specifically identified certain periods when he 
experienced flare ups of the disability (i.e. during the fall and 
winter, once or twice a month, following a burning sensation in 
the feet), the November 2010 VA examination is inadequate and a 
new examination is required to attempt to more accurately assess 
the current severity of the Veteran's service-connected tinea 
pedis during a period of flare up.

VA regulations provide that where an examination report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the 
Board makes a decision based on an examination report which does 
not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Agency of Original Jurisdiction 
(AOJ) should contact the Veteran and 
coordinate with him to schedule a VA 
skin examination during a time in which 
he is experiencing a flare up of his 
skin disability.  All such efforts 
should be documented in the claims 
file.  If it is not possible to 
schedule the examination during a 
flare-up, the reason should also be 
documented in the claims file.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should report the percentage 
of the Veteran's entire body and the 
percentage of the Veteran's exposed areas 
affected by the skin disability.  The 
examiner should also note any systemic 
therapy that has been provided for the 
Veteran's skin disability during the past 
12 month period and the frequency and 
duration of any such treatment.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
acknowledged and considered in formulating 
any opinions.

2.  The AOJ should review the examination 
report to ensure that it contains the 
information requested in this remand and is 
otherwise complete. 

3.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



